                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DZENITA TURCINOVIC,                              Case No. 18-cv-07821-SVK
                                   8                    Plaintiff,
                                                                                         JUDGMENT
                                   9             v.

                                  10    NANCY A. BERRYHILL,
                                  11                    Defendant.

                                  12           Pursuant to the Court’s November 26, 2019 order denying Plaintiff Dzenita Turcinovic’s
Northern District of California
 United States District Court




                                  13   motion for summary judgment and granting the Commissioner’s cross-motion for summary
                                  14   judgment, judgment is entered in favor of the Commissioner and against Plaintiff. The Clerk of
                                  15   Court shall close the file in this matter.
                                  16           SO ORDERED.
                                  17   Dated: November 26, 2019
                                  18
                                  19
                                                                                                 SUSAN VAN KEULEN
                                  20                                                             United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
